UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7531


LIONEL JAMES WASHINGTON,

                    Petitioner - Appellant,

             v.

BONITA MOSELEY, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Henry M. Herlong, Jr., Senior District Judge. (5:18-cv-01292-HMH)


Submitted: May 23, 2019                                           Decided: June 5, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Lionel James Washington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lionel James Washington, a federal prisoner, appeals the district court’s order

accepting the recommendation of the magistrate judge and denying relief on his 28

U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court.       Washington v.

Moseley, No. 5:18-cv-01292-HMH (D.S.C. Oct. 19, 2018).           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2